Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Steven Peterson on March 16, 2021.
The application has been amended as follows: 

In the Claims:

In line 1 of claim 3, “claim 2” has been changed to ---claim 1---.

In line 1 of claim 4, “claim 2” has been changed to ---claim 1---.

In line 1 of claim 5, “claim 2” has been changed to ---claim 1---.

In line 1 of claim 6, “claim 2” has been changed to ---claim 1---.

In line 1 of claim 9, “claim 7” has been changed to ---claim 1---.

In line 1 of claim 10, “claim 7” has been changed to ---claim 1---.

In line 1 of claim 11, “claim 7” has been changed to ---claim 1---.

The following is an examiner’s statement of reasons for allowance: Reasons for allowance of claim s22, 24, 26 and 29 are given in the previous office action.  Claims 1 and 30 have been amended by applicant to incorporate subject matter that was previously indicated as being allowable.  Applicant is correct that previous claim 32 was inadvertently omitted from the non-final office action and was not rejected over prior art or for indefiniteness.  All of the outstanding rejections have been overcome and are withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161.  The examiner can normally be reached on Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl